Citation Nr: 0418359	
Decision Date: 07/09/04    Archive Date: 07/21/04	

DOCKET NO.  00-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as a result of cold weather injury. 

2.  Entitlement to service connection for a respiratory 
disorder, claimed as a result of tobacco use during active 
service or secondary to nicotine dependence acquired in 
service. 

3.  Entitlement to service connection for a chronic heart 
disorder. 

4.  Entitlement to an effective date earlier than February 3, 
1983, for grants of service connection for arthritis due to 
cold injury of both hands, both lower extremities (feet), 
both knees, both shoulders, the lumbar spine, and the 
cervical spine. 

5.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of entitlement to a total compensation 
evaluation based on individual unemployability (TDIU). 

6.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of basic eligibility for dependents' 
educational assistance. 

7.  Entitlement to an effective date earlier than August 28, 
1999, for the assignment of a disability rating of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
VARO in Columbia, South Carolina.  

In September 2003 the Board remanded the veteran's claim to 
the RO in response to his request to provide oral testimony 
before a Veterans Law Judge sitting at the RO.  In September 
2003 the veteran withdrew his request for such a hearing.


In a September 2003 communication, the veteran withdrew his 
appeal pertaining to service connection for a respiratory 
disorder as due to exposure to asbestos.  He stated "please 
close this out I did not file a claim for this...."  As a 
result, this appeal is considered withdrawn.  38 C.F.R. 
§ 20.204 (2003).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.   


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded to the Board by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, Sec. 707(a), (b), 117 Stat. 
2651 (2003).  (codified at 38 U.S.C. §§ 5109B, 7112 (West 
2002)).  

The CAVC has held that Section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and Section 
3.159(b), as recently amended, require VA to inform a 
claimant of what evidence VA will provide and what evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in a December 2001 letter 
and in the supplemental statement of the case furnished him 
in April 2003; however, he has not been provided specific 
notice of the VCAA, particularly VA's obligation to inform 
him what portion of the information and evidence, if any, is 
to be provided by him and what portion, if any, VA will 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103 
(West 2002).
As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran should the Board proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The CAVC has repeatedly vacated Board decisions when VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g., Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Aside from the obvious procedural defect--where no notice of 
the VCAA has been provided to the claimant--it is abundantly 
clear from the CAVC's judicial rulings on the subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty to notify provisions of the VCAA, as interpreted by 
the CAVC.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Accordingly, the case is REMANDED to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board is REMANDING to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence of 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


